DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-20 were originally pending in this application prior to the amendment dated 11/30/2021.
Claims 1-5, 8, 13, 15-18, and 20 are now amended. No claims added or cancelled. Hence, claims 1-20 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments (pg. 9 para 1), filed on 11/30/2021 with respect to the 112 rejections of claim 3 have been fully considered and are persuasive. The 112 (b) rejections of claims 3-15 have been withdrawn. 
Applicant’s arguments filed on 11/30/2021 with respect to claims 1, 16 and 20 have been fully considered and would be persuasive, since the amendment has overcome the previous rejection. However, the arguments are moot in light of the new grounds of rejection made using the Favret et al.  (US5131420A) reference below, in order to address the new limitations introduced by the applicant in the amendment. Please see rejection as follows. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 15, Applicant recites the limitation “a valve configured to distribute water” in line 2. Prior to the amendment dated 11/30/2021, Applicant has referred to “an alternating device” (part 200, Fig. 1, 3-5) but had not defined the alternating device to be specifically a “valve” and neither do the Figs. 1, 3-5 clearly depict a valve, that one of ordinary skilled in the art could recognize. Since it is not evident from the Specification, that the Applicant has claimed a valve as an acceptable alternative device, the subject matter is not properly described in the application as filed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US20160316992A1) in view of Favret et al. (US5131420A). 
Regarding claims 1-2 and 16-17, via Fig. 1 and Fig. 3, Lee et al. teaches a dishwasher (1) with a main body (10) (Fig. 1) that includes a tub (30), upper and lower baskets (12a, b) to accommodate dishes [0067], fixed nozzle (340) to spray washing water [0067], a sump (50) to store water positioned at the center of the bottom surface of the  tub,  a circulation pump (51) to pump the sump water [0140], a pathway provided to connect the circulation pump (51) to the fixed nozzle (340) to transfer the water from the circulation pump to the fixed nozzle (340), the sump comprising a reservoir provided to store water and a sump housing provided to form the reservoir, wherein the sump housing comprises a sump extension provided to extend outward from an upper portion of the reservoir, a distribution valve assembly (200) configured to distribute water pumped by the circulation pump 51, wherein the second region is directly coupled to the valve assembly 200 [0077].


    PNG
    media_image1.png
    523
    801
    media_image1.png
    Greyscale
 In the analogous art of dishwashing machine, Favret via annotated Fig. 1, (Favret also teaches many of the limitations of claim 1 and 16) teaches a dishwashing machine with a main body including a tub 4, that a portion of the rotary spray arm 8 (injector) to spray water on the dishes (col 3, ln 18) and specifically provided inside a coupling tube (see annotated Fig.1),  a sump 5 to receive water including g a coupling tube extending into the tub, a delivery outlet 14 (connector) connects the circulation pump 7 that circulates water to rotary spray arm 8, includes first (A) and second (B) ends,  with a tubular shape, end A connected to pump 7 and end B extends into the tub 4 (end B bent from end A) while connecting via the coupling tube provided in the tub and connects to a portion of the spray arm 8 provided in the inner circumferential space of the coupling tube (claim 8, outlet connects to rotary spray arm), sump housing forming a  reservoir sump extension to extend from the upper portion of the reservoir, coupling tube extends from sump extension. 
It would have been obvious to one of ordinary skill in the art at the time of effective filing to, modify the dishwasher of Lee with the injector-pump-coupling tube assembly of Favret (that included a 
Regarding claim 20, as detailed above, the combination of Lee and Favret et al. teaches the dishwashing machine. Favret further teaches a filtering arrangement 22 arranged above sump. 
Favret does not explicitly disclose that an outer circumferential surface of the connector is sealed with an inner circumferential surface of the coupling tube.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to deduct that some sealing arrangement must have been used to seal the coupling tube and the delivery outlet 14 (connector) of Favret, with the benefit of avoiding any leaks.

Allowable Subject Matter
Claims 3-14 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3, 18 the closest prior art Favret et al. (US5131420A) teaches first second and third (1, 2, 3) regions of that connector, region 1 connecting to the coupling tube, region 2 connecting to the pump and 3 – the middle region. Favret neither teaches nor fairly suggests that the direction of extension of first portion is perpendicular to that of the second portion.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711  


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711